92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leobardo ESPINO-RAMIREZ, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-70591.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1995.Decided July 31, 1996.

1
Before:  D.W. NELSON and NOONAN, Circuit Judges, WARE, District Judge1.

MEMORANDUM2

2
Leobardo Espino-Ramirez ("Petitioner") appeals from the Board of Immigration Appeals' decision dismissing his appeal of an immigration judge's finding that he is deportable pursuant to INA § 1251(a)(11).  On December 15, 1995, the Board of Immigration Appeals granted Petitioner's motion to reopen his deportation proceedings.  Therefore, we no longer have jurisdiction over Petitioner's petition for review.  See INA § 106(a), 8 U.S.C. § 1105a(a)(1).  Accordingly, this petition is dismissed.



1
 The Honorable James Ware, United States District Judge for the Northern District of California, sitting by designation


2
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3